DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1707996, filed on 05-18-2017.
Response to Amendment
The present amendment, filed on or after February 24th, 2021 has been entered. Claims 1 and 4-22 remain pending. Claims 1, 4, 5, and 21 have been amended. Claims 2 and 3 are canceled. Applicant has remedied the claim objections set forth in the Non-Final Action dated September 28th, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a light directing element, sensing lattice structures, and a sensing unit in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In claim 1, the limitation “a light directing element” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term 
Further in Claim 1, the limitation “sensing lattice structures” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “structure” and functional language “disposed at spaced intervals along the length thereof” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In paragraphs 0013 and 0014.
Further in Claim 1, the limitation “a sensing unit” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “unit” and functional language “ coupled to detect changes in light reflected from the lattice structures and to determine therefrom changes in temperature” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In paragraph 0048.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-22 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection. As necessitated by amendment, Examiner has applied the Agrawal reference (US Patent Publication 2014/0336637 A1) which discloses the fiber Bragg grating sensing structure proximal to the emitting fiber tip. The fiber Bragg gratings of Agrawal measure temperature at the treatment site and thus is capable of detecting a rise in temperature due to closure of vessel. Furthermore, Agrawal is designed to sense temperature to prevent over-heating and causing damage to the tissue.
Claim Rejections - 35 USC § 103
In The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-10, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pratten et al. (WO 2016/187664 A1) herein after Pratten in view of Benier (US 2016/0370206 A1), Kowalewski et al. (US 2016/0184021 A1) herein after Kowalewski, and Agrawal et al. (US 2014/0336637 A1).
Regarding claim 1, Pratten teaches an optical energy delivery embolization or ablation apparatus (100) for medical applications including: an optical fibre (102) having a length, a proximal end (106) and a distal end (108), the distal end including a light directing element (134 “compound lens” page 29 para 2) configured to direct optical energy for embolization or ablation beyond the distal end of the optical fibre; (Page 22 , Para 2, lines 4-7 “an ablation beam”) the proximal end (106) of the optical fibre (102) is coupled to a source of optical energy; (Page 12, “ablating means…heat source” also page 44 para 2) the optical fibre (102) including a plurality of sensing lattice structures (132) disposed at spaced intervals along the length thereof; (Page 27, specifically lines 14-15) the optical fibre (102) being a combined device for delivery of optical energy and for sensing changes in the optical fibre; (114 multiplexer, Page 25 Para 3 “combining”) the apparatus including a sensing unit (122 “sensing system”) coupled to detect changes in light reflected from the plurality of sensing lattice (132) structures and to determine therefrom changes in temperature (Page 27 para 1), but does not explicitly teach wherein the plurality of sensing lattice structures each sense temperature and wherein the plurality of sensing lattice structures are spaced apart by at least 1mm, and wherein the plurality of sensing lattice structures are spaced at a position to measure progress for occluding a vessel, wherein a proximal one of the plurality of sensing lattice structures is positioned at a proximal location relative to an energy application site to sense a rise in temperature at the location proximal to the energy application site caused due to closure of the vessel downstream at the energy application site.
However, Benier discloses, in a similar device, wherein the plurality of sensing lattice structures each sense temperature (Para [0010] “For the purpose of measuring disturbances linked to temperature, stresses (pressure variations) or deformations on materials or structures, devices comprising optical sensors with a Bragg grating have been developed”), and wherein the plurality of sensing lattice structures are spaced apart by at least 1mm (Para [0044] “According to an advantageous embodiment, two consecutive Bragg gratings of the plurality of Bragg gratings are separated from each other by a distance for example comprised between approximately 5 mm and approximately 25 mm according to the length of each grating and the measurement resolution desired,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Pratten to further include that the lattice structures specifically measure temperature and that the lattice structures are spaced apart by at least 1mm as disclosed by Benier as a way to have a sensing structure on an ablation system that can measure temperature differences and abrupt changes in temperature during a surgical procedure as shown in the background of Benier.
Furthermore, Kowalewski discloses wherein the plurality of sensing lattice structures are spaced at a position to measure progress for occluding a vessel (Para [0109] and Para [0120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Pratten in view of Benier to further include wherein the plurality of lattice structures are spaced at a position to measure progress for occluding a vessel as disclosed by Kowalewski because measuring the progress of a procedure is crucial in minimizing treatment time and minimizing potential over treatment of an area. 
Moreover, Agrawal discloses, in a similar ablation and temperature monitoring device, wherein a proximal one of the plurality of sensing lattice structures is positioned at a proximal location relative to an energy application site (fig. 2 Bragg gratings 206 has a proximal sensing lattice positioned at a proximal location relative to the emitting fiber tip.) to sense a rise in temperature at the location proximal to the energy application site (Para [0006] “The detected light reflected from the FBG temperature sensor encodes local temperature at the FBG temperature sensor” and Para [0032] “The support structure 14 may be deployed within at least one vessel of a patient along an extent of the vessel, where it may substantially fix the optical fiber 10 within the vessel. At least one, some, or all of the FBG sensors, is/are in effective thermal contact with the vessel wall”) caused due to closure of the vessel downstream at the energy application site (the structure of the device would necessarily sense the change in temperature that would indicate a closure of a vessel because fiber Bragg gratings deform based on temperature changes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Pratten in view of Benier and Kowalewski to further include that wherein a proximal one of the plurality of sensing lattice structures is positioned at a proximal location relative to an energy application site to sense a rise in temperature at the location proximal to the energy application site caused due to closure of the vessel downstream at the energy application site as disclosed by Agrawal as a way to diminish the risk of over-heating the vessel thereby causing a steam pop which can cause a chunk of tissue to be dislodged causing a pulmonary embolism or stroke (Agrawal Para [0030]).
Regarding Claim 4, the combination of Pratten in view of Benier, Kowalewski and Agrawal disclose the apparatus according to claim 1, wherein Pratten further teaches the at 
Regarding Claim 5, the combination of Pratten in view of Benier, Kowalewski and Agrawal disclose the apparatus according to claim 1, wherein Pratten further teaches the at least one lattice structure is a Bragg grating (132) (Page 27, specifically lines 14-15).21 13997-146 (PA-8018-RUP)  
 Regarding Claim 6, the combination of Pratten in view of Benier, Kowalewski and Agrawal disclose the apparatus according to claim 1, wherein Pratten further teaches the light directing element (134) at the distal end (108) of the optical fibre (110) is or includes a lens (134 “compound lens”). Examiner is interpreting the broad term “light directing element” to be the compound lens taught by Pratten.
Regarding Claim 8, the combination of Pratten in view of Benier, Kowalewski and Agrawal disclose the apparatus according to claim 1, wherein Pratten further teaches the light directing element (134 “ compound lens”) at the distal end (108) of the optical fibre (110) is or includes at least one angled surface configured to direct light at an angle (308 “beam steerer”) out of the distal end of the optical fibre (Page 32, para 2 and Fig. 3B).  Examiner is considering the “beam steerer” to be the surface that directs the light at an angle. See Fig. 3B for reference. 
Regarding Claim 10, the combination of Pratten in view of Benier, Kowalewski and Agrawal disclose the apparatus according to claim 8, wherein Pratten further teaches each angled surface directs light forwardly and radially out of the distal end of the optical fibre (Page 32, para 2 and Fig. 3B). Examiner will note that Fig. 3B best shows the feature of an angled surface directing light forwardly and radially out of the distal end of the optical fibre. 
Regarding Claims 15-21, the combination of Pratten in view of Benier, Kowalewski and Agrawal disclose the apparatus according to claim 1 and Pratten further includes a control unit (128 “electronic computer controller”) coupled to the source of optical energy (120) and operable to drive the source of optical energy to generate light energy at a plurality of wavelengths (Page 26, para 2 “The ablating system 120 may include a currently available fibre laser medical ablation system with an operating wavelength of 808 nm, 980 nm, and/or 2000 nm”). Apparatus according to claim 15, wherein the control unit is operable to utilize different wavelengths for different functions (128 “electronic computer”); wherein the control unit is operable to use a first generated wavelength for power transfer (Page 26, para 2); wherein the first wavelength is between 600 nm and 1400 nm (Page 26, para 2); wherein the first wavelength is around 970 nm (Page 26, para 2); wherein the control unit is operable to use a second generated wavelength for sensing (400 switched system, 402 optical switch); and wherein the second wavelength is around 1550 nm or around 800 nm (Page 26, para 2). The wavelengths taught by Pratten et al. are simply intended use and could potentially be any number or combination of operating wavelengths capable of being used in a fibre laser medical ablation system. 
Regarding Claim 9, Pratten in view of Benier, Kowalewski and Agrawal disclose the apparatus previously claimed according to claim 8, wherein Pratten further teaches the light directing element (134) at the distal end (108) of the optical fibre (110) is substituted with the light directing element (716 “perforated platform”) in an alternate embodiment by Pratten to include at least two angled surfaces (717,718, 720 and 721 “lenses”) configured to direct light in at least two directions out of the distal end of the optical fibre (110).  
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the single lens (first embodiment) with the lens array (second embodiment) to obtain the predictable result of creating a device that directs laser ablation treatment to a treatment area. Examiner will note that the lenses taught by Pratten are angled at 90 degrees with respect to the fiber and thus read on the limitation of at least two angled surfaces. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pratten in view of Benier, Kowalewski, and Agrawal, as applied above in claim 6, and further in view of Ko et al. (US 2011/0149589 A1) herein after Ko.
Regarding Claim 7, Pratten in view of Benier, Kowalewski and Agrawal disclose the apparatus according to claim 6, wherein there is a lens, but does not specifically teach that the lens is either a concave lens, a concave axicon lens, or a combination lens in the form of one of a: double convex axicon lens and a double concave axicon lens.
However, Ko discloses a concave lens (194 “concave lens” Para 0049 Fig 6). 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use the concave lens disclosed by Ko as a substitute for the non-specified lens taught by Pratten in view of Benier, Kowalewski, and Agrawal as it would be a simple substitution of one known element (the generic lens taught by Pratten) for another (the concave lens disclosed by Ko) to obtain predictable results in the field of laser surgery as disclosed by Ko (para 0001-0003). 
Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pratten  in view of Benier, Kowalewski and Agrawal, as applied above in claim 1, and further in view of Celliers et al. (US 2002/004589 A1) herein after Celliers. 
Regarding Claim 11, Pratten in view of Benier, Kowalewski and Agrawal disclose the apparatus according to claim 1, but do not explicitly disclose the optical fibre having a varying diameter along its length.
 However, Celliers discloses the optical fibre (60) having a varying diameter along its length (Para 0030 “variable diameter optical fiber” shown in Fig. 6).  
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the apparatus of Pratten in view of Benier, Kowalewski, and Agrawal with the optical fiber of varying diameter disclosed by Celliers because it creates a way to allow greater physical strength at the proximal end and greater access for treatment at the distal end as taught by Celliers (Para 0030).
Regarding Claim 12, Pratten in view of Benier, Kowalewski and Agrawal disclose the apparatus according to claim 1, but do not explicitly disclose that the optical fibre has a varying stiffness along its length. Celliers further discloses the optical fibre (60) having a varying stiffness along its length (para 0030 “greater physical strength”: varying physical strength is analogous to stiffness in this situation).
Regarding Claim 13, Pratten in view of Benier, Kowalewski, Agrawal and Celliers disclose the apparatus according to Claim 12. However, Celliers further discloses an optical fibre (60) that has a varying diameter along its length in the direction of its distal end (Fig. 6). 
Regarding Claim 14, Pratten in view of Benier, Kowalewski, Agrawal and Celliers disclose the apparatus according to claim 12. However, Celliers further discloses the optical fibre (60) includes a stiffening structure in the proximal portion thereof (Para 0030, “modifying existing fiber”: removal of the protective sheath around the core presents the protective sheath as the stiffening structure for the proximal end).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pratten in view of Benier, Kowalewski, Agrawal, and Rogers (US 2015/0273236 A1).
Regarding Claim 22, Pratten teaches an optical energy delivery embolization or ablation apparatus (100) for medical applications including: an optical fibre (102) having a length, a proximal end (106) and a distal end (108), the distal end including a light directing element (134 “compound lens” page 29 para 2) configured to direct optical energy for embolization or ablation beyond the distal end of the optical fibre (Page 22 , Para 2, lines 4-7 “an ablation beam”); the proximal end of the optical fibre (106) is coupled to a source of optical energy (Page 12, “ablating means…heat source” also Page 44 Para 2); the optical fibre being a combined device for delivery of optical energy and for sensing changes in the optical fibre (114 multiplexer, Page 25 Para 3 “combining”); the apparatus including a sensing unit coupled to detect changes in light reflected 7Application Serial No. 15/983,170 Client/Matter No. 13997/146from the plurality of lattice structures and to determine therefrom changes in temperature (Page 27 para 1), but does not explicitly teach the optical fibre including a plurality of sensing lattice structures disposed at spaced intervals along the length thereof; wherein the light directing element is a concave lens, the concave lens having a proximal region located radially inward with respect to distal outer regions of the lens wherein the plurality of sensing lattice structures each sense temperature, and wherein the plurality of 
However, Benier does disclose the optical fibre including a plurality of sensing lattice structures disposed at spaced intervals along the length thereof (Para [0044] “According to an advantageous embodiment, two consecutive Bragg gratings of the plurality of Bragg gratings are separated from each other by a distance for example comprised between approximately 5 mm and approximately 25 mm according to the length of each grating and the measurement resolution desired,”), wherein the plurality of lattice structures each sense temperature (Para [0010] “For the purpose of measuring disturbances linked to temperature, stresses (pressure variations) or deformations on materials or structures, devices comprising optical sensors with a Bragg grating have been developed”), and wherein the plurality of sensing lattice structures are spaced apart by at least 1mm (Para [0044] “According to an advantageous embodiment, two consecutive Bragg gratings of the plurality of Bragg gratings are separated from each other by a distance for example comprised between approximately 5 mm and approximately 25 mm according to the length of each grating and the measurement resolution desired,”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Pratten to further include the optical fibre including a plurality of sensing lattice structures disposed at spaced 
Furthermore, Rogers discloses, in a similar device, wherein the light directing element is a concave lens, the concave lens having a proximal region located radially inward with respect to distal outer regions of the lens (Fig. 18 element 20 and Para [0263] “one or more optical interfaces 120 including, but not necessarily limited to plano-convex lenses, biconvex lenses, positive meniscus lenses, negative meniscus lenses, plano concave lenses, biocancave lenses, and combinations thereof may be employed as desired”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Pratten and Benier to further include a concave lens that has a proximal region located radially inward with respect to distal outer regions of the lens as disclosed by Rogers as it would be a simple substitution of one known element (the generic lens taught by Pratten) for another (the concave lens disclosed by Rogers) to obtain predictable results in the field of laser surgery as disclosed by Rogers. 
Moreover, Kowalewski discloses wherein the plurality of sensing lattice structures are spaced at a position to measure progress for occluding a vessel (Para [0109] and Para [0120]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the apparatus of Pratten in view of Benier and Rogers to further include wherein the plurality of sensing lattice structures are spaced at a position to 
Moreover, Agrawal discloses, in a similar ablation and temperature monitoring device, wherein a proximal one of the plurality of sensing lattice structures is positioned at a proximal location relative to an energy application site (fig. 2 Bragg gratings 206 has a proximal sensing lattice positioned at a proximal location relative to the emitting fiber tip.) to sense a rise in temperature at the location proximal to the energy application site (Para [0006] “The detected light reflected from the FBG temperature sensor encodes local temperature at the FBG temperature sensor” and Para [0032] “The support structure 14 may be deployed within at least one vessel of a patient along an extent of the vessel, where it may substantially fix the optical fiber 10 within the vessel. At least one, some, or all of the FBG sensors, is/are in effective thermal contact with the vessel wall”) caused due to closure of the vessel downstream at the energy application site (the structure of the device would necessarily sense the change in temperature that would indicate a closure of a vessel because fiber Bragg gratings deform based on temperature changes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Pratten in view of Benier, Kowalewski, and Rogers to further include that wherein a proximal one of the plurality of sensing lattice structures is positioned at a proximal location relative to an energy application site to sense a rise in temperature at the location proximal to the energy application site caused due to closure of the vessel downstream at the energy application site as disclosed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Polito et al. (Polito, D., Arturo Caponero, M., Polimadei, A., Saccomandi, P., Massaroni, C., Silvestri, S., and Schena, E. (August 6, 2015). "A Needlelike Probe for Temperature Monitoring During Laser Ablation Based on Fiber Bragg Grating: Manufacturing and Characterization." ASME. J. Med. Devices. December 2015; 9(4): 041006) relates to an apparatus that monitors temperature during a laser ablation procedure using fiber Bragg gratings (see fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792